DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Martin D. Moynihan on February 15, 2022.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
An organic light-emitting diode (OLED) display panel, comprising:
a composite substrate comprising a first substrate, a barrier layer, a first inorganic layer, a second inorganic layer, a first organic material structure, a second organic material structure, a third organic material structure, and a second substrate,  the first organic material structure is inside the first inorganic layer, the second organic material structure is inside a lower portion of the second inorganic layer, a lower portion of the third organic material structure is inside an upper portion of the second inorganic layer, and an upper portion of the third organic material structure is inside the second substrate, wherein the first substrate and the second substrate are composed of polyimide, and wherein the first organic material structure, the second organic material structure, and the third organic material structure space apart from each other and each are grid-like structures;
a buffer layer disposed on the composite substrate;
a thin film transistor layer disposed on the buffer layer;
an OLED device layer disposed on the thin film transistor layer; and
an encapsulation layer disposed on the OLED device layer.

Claims 4-5 and 8 (Cancelled).

Claim 9 (Currently Amended).
The OLED display panel according to claim 1, wherein the grid-like structures are formed by photolithography.


An organic light-emitting diode (OLED) display panel comprising:
a composite substrate comprising a first substrate, a barrier layer, a first inorganic layer, a second inorganic layer, a first organic material structure, a second organic material structure, a third organic material structure, and a second substrate, wherein the first organic material structure is inside the first inorganic layer, the second organic material structure is inside a lower portion of the second inorganic layer, a lower portion of the third organic material structure is inside an upper portion of the second inorganic layer, and an upper portion of the third organic material structure is inside the second substrate, wherein the first substrate and the second substrate are composed of polyimide, and the barrier layer is composed of silicon dioxide, and wherein the first organic material structure, the second organic material structure, and the third organic material structure space apart from each other and each are grid-like structures;
a buffer layer disposed on the composite substrate;
a thin film transistor layer disposed on the buffer layer;
an OLED layer disposed on the thin film transistor layer; and
an encapsulation layer disposed on the organic light-emitting diode device layer.


Claim 17 (Currently Amended).
The OLED display panel according to claim 11, wherein the grid-like structures are formed by photolithography.

Claim 19 (Currently Amended).
An organic light-emitting diode (OLED) display panel, comprising:
a composite substrate comprising a first substrate, a barrier layer, a first inorganic layer, a second inorganic layer, a first organic material structure, a second organic material structure, a third organic material structure, and a second substrate, wherein the first organic material structure is inside the first inorganic layer, the second organic material structure is inside a lower portion of the second inorganic layer, a lower portion of the third organic material structure is inside an upper portion of the second inorganic layer, and an upper portion of the third organic material structure is inside the second substrate, wherein the barrier layer has a thickness of 0.2-1 µm, and wherein the first organic material structure, the second organic material structure, and the third organic material structure space apart from each other and each are grid-like structures;

a thin film transistor layer disposed on the buffer layer;
an OLED device layer disposed on the thin film transistor layer; and
an encapsulation layer disposed on the organic light-emitting diode device layer.

Claim 20 (Cancelled).

Specification
Examiner acknowledges the amendment to the title filed on November 30, 2021. The objection to specification in previous Office Action filed on September 02, 2021 is hereby withdrawn.

Drawings
Examiner acknowledges the amendments to claims 1, 11, and 19, the cancellations of claims 2 and 12, and explanation regarding grid-like structures (recited in currently amended claims 1, 11, and 19, Remarks, Page 7) filed on November 30, 2021. The drawing objections in the previous Office Action filed on September 02, 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 1, 6-7, 11, 14-15, and 19, and cancellations of claims 2 and 12 filed on November 30, 2021. The 35 U.S.C. § 112 

Allowable Subject Matter
Claims 1, 6-7, 9-11, 13-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 1, 11, and 19, in particular, the first organic material structure is inside the first inorganic layer, the second organic material structure is inside a lower portion of the second inorganic layer, a lower portion of the third organic material structure is inside an upper portion of the second inorganic layer, and an upper portion of the third organic material structure is inside the second substrate; the first organic material structure, the second organic material structure, and the third organic material structure space apart from each other and each are grid-like structures. Therefore, claims 1, 11, and 19 are allowable. Accordingly, claims 6-7 and 9-10 are allowable as they depend upon claim 1; and claims 13-15 and 17-18 are allowable as they depend upon claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.